Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 1 of 18 PageID: 1




James E. Cecchi
Kevin G. Cooper
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, NJ 07068
Telephone: (973) 994-1700
Fax: (973) 994-1744
jcecchi@carellabyrne.com
kcooper@carellabyrne.com

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 BOROUGH OF LONGPORT and                           Case No. __________________
 TOWNSHIP OF IRVINGTON,
 individually and on behalf of all others          CLASS ACTION COMPLAINT
 similarly situated,
                                                   JURY TRIAL DEMANDED
                       Plaintiffs,

 v.

 NETFLIX, INC. and HULU, LLC,

                       Defendants.



      Plaintiffs Borough of Longport and Township of Irvington, individually and

on behalf of all others similarly situated (the “Class,” as more fully defined below),

file this Class Action Complaint against Defendants Netflix, Inc. and Hulu, LLC

(collectively “Defendants”), alleging violations of New Jersey’s Cable Television

Act, N.J. Rev. Stat. § 48:5A-1, et seq., as follows:



                                            1
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 2 of 18 PageID: 2




I.    INTRODUCTION

      1.     Defendants provide online streaming services, using wireline facilities

(i.e., broadband wireline facilities) located at least in part in public rights-of-way.

Defendants’ services, which offer subscribers a catalog of television shows, movies

and other programming, are comparable to that provided by traditional cable

companies and television-broadcast stations and are available to customers

throughout the state of New Jersey.

      2.     New Jersey’s Cable Television Act, N.J. Rev. Stat. § 48:5A-1, et seq.

(the “CTA”) governs entities that provide “video programming”              and “cable

television service” to subscribers and the CTA imposes certain franchise and fee

obligations on these entities.

      3.     Under the CTA, Defendants qualify as providers of “video

programming” and “cable television service” and are thus required to pay New

Jersey municipalities franchise fees equivalent to a percentage of their gross revenue,

derived in each municipality.

      4.     Defendants, however, have failed to pay the required fee, necessitating

this lawsuit, and entitling Plaintiffs and the putative class to the relief requested

herein.

II.   PARTIES

      5.     Plaintiff Borough of Longport is a lawfully existing New Jersey



                                          2
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 3 of 18 PageID: 3




municipality located in Atlantic County, New Jersey.

       6.    Plaintiff Township of Irvington is a lawfully existing New Jersey

municipality located in Essex County, New Jersey.

       7.    Defendant Netflix, Inc. (“Netflix”) is a Delaware corporation,

headquartered in Los Gatos, California. Netflix owns and operates the video

streaming service of the same name. Netflix does business in Longport, New Jersey

and Irvington, New Jersey and has done so at all times relevant to this action.

       8.    Defendant Hulu, LLC (“Hulu”) is a Delaware limited liability

company, headquartered in Santa Monica, California. Hulu owns and operates the

video streaming service of the same name. Hulu is currently owned jointly by The

Walt Disney Company and Comcast Corporation. Hulu does business in Longport,

New Jersey and Irvington, New Jersey and has done so at all times relevant to this

action.

III.   JURISDICTION AND VENUE

       9.    This Court has original jurisdiction over this action under the Class

Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). Defendants are citizens

of a state different from that of Plaintiffs, the putative class size is greater than 100,

and the aggregate amount in controversy for the proposed Class exceeds

$5,000,000.00, exclusive of interest and costs.

       10.   Venue is proper in this District, and this Court has personal jurisdiction



                                           3
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 4 of 18 PageID: 4




over Defendants, pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. § 1391(b), because

a substantial part of the events giving rise to the claims occurred in this District, and

because Defendants “transact affairs” in this District; each Defendant continuously

and systematically engaged in and continues to engage in business in this District.

IV.      FACTUAL ALLEGATIONS

         A.    Defendants’ Video Streaming Businesses

         11.   Netflix is the world’s leading subscription entertainment service,

offering paid streaming memberships around the world to view “TV series,

documentaries and feature films across a wide variety of genres and languages.”

Netflix’s streaming service allows “[m]embers [to] watch as much as they want,

anytime, anywhere, on any internet-connected screen. Members can play, pause and

resume watching, all without commercials.”1

         12.   Netflix describes itself as “a pioneer in the delivery of streaming

entertainment, launching our streaming service in 2007. Since this launch, we have

developed an ecosystem for internet-connected screens and have added increasing

amounts of content that enable consumers to enjoy entertainment directly on their

internet-connected screens. As a result of these efforts, we have experienced

growing consumer acceptance of, and interest in, the delivery of streaming




1
    Netflix, Inc., 2019 Annual Report, at 1 (2020).


                                           4
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 5 of 18 PageID: 5




entertainment.”2

          13.   Netflix’s streaming memberships exceed 200 million in number

worldwide.3

          14.   “Hulu aggregates acquired and original television and film

entertainment content for distribution to internet-connected devices. Hulu offers a

subscription-based service with limited commercial announcements and a

subscription-based service with no commercial announcements. In addition, Hulu

operates a digital OTT MVPD service, which offers linear streams of broadcast and

cable channels, including the major broadcast networks.”4 Hulu has subscribers in

excess of 39 million.5

          B.    New Jersey’s Cable Television Act

          15.   New Jersey’s Cable Television Act, N.J. Rev. Stat. § 48:5A-1, et seq.

(the “CTA”), governs the providers of “cable television service” or “CATV” which

are defined as:

          (1) the one-way transmission to subscribers of (a) video programming, or
          (b) other programming service; and (2) subscriber interaction, if any, which
          is required for the selection or use of such video programming or other
          programming service, regardless of the technology utilized by a cable

2
    Id.
3
    Netflix, Inc., 2020 Earnings Call Transcript, at 7 (Tuesday, January 19, 2021).
4
    The Walt Disney Company, 2019 Annual Report, at 16 (2020).
5
 The Walt Disney Company, 2021 First Quarter Earnings Report, at 5 (February
11, 2021).


                                           5
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 6 of 18 PageID: 6




          television company to enable such selection or use.6

          16.   “Video programming” is further defined in the CTA as “programming

provided by, or generally considered comparable to programming provided by, a

television broadcast station.”7

          17.   The CTA further notes that “cable television service” includes “video

programming, without regard to the technology used to deliver such video

programming, including Internet protocol technology …”8

          18.   Two primary requirements under the CTA are at issue here.

          19.   First, the CTA requires that “[a]ny entity that seeks to provide cable

service in this State [] may apply for either individual certificates9 of approval [with

municipal consents] or a system-wide franchise” 10 with the New Jersey Board of


6
    N.J. Stat. Ann. § 48:5A-3.
7
    Id.
8
  “’Cable television system’, ‘CATV system’ or ‘cable system’ means a facility,
consisting of a set of closed transmission paths and associated signal generation,
reception, and control equipment, that is designed to provide cable television service
which includes video programming, without regard to the technology used to deliver
such video programming, including Internet protocol technology or any successor
technology, and which is provided to multiple subscribers within a community, but
such term does not include: (1) a facility that serves only to retransmit the television
signals of one or more television broadcast stations; (2) a facility that serves
subscribers without using any public right-of-way …” Id.
9
  N.J. Stat. Ann. § 48:5A-3 (“’Certificate’ means a certificate of approval issued by
the [Board of Public Utilities]”).
10
   See id. (“’Franchise’ means an initial authorization, or renewal thereof, issued by
a franchising authority … which authorizes the construction or operation of a cable

                                           6
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 7 of 18 PageID: 7




Public Utilities.11

         20.   Second, the CTA imposes an obligation to pay fees to municipalities

based on a percentage of their subscription fees:

               a. … in consideration of a municipal consent … the CATV
               company to which the municipal consent is issued shall annually
               pay to each municipality served by the CATV company … a sum
               equal to two percent of the gross revenues from all recurring
               charges in the nature of subscription fees paid by subscribers to
               its cable television reception service in such municipality.

               d. In consideration of a system-wide franchise … such CATV
               company shall pay … (1) to such municipality served by the
               CATV company … a sum equal to three and one half percent of
               the gross revenues … that the company derives during the
               calendar year from cable television service charges or fees paid
               by subscribers in the municipality to the company12

         C.    Defendants’ Video Streaming Services Fall within New Jersey’s
               Cable Television Act

         21.   Defendants provide “video programming” and “cable television

service” to their subscribers to view television shows, movies, and other

programming.13 In doing so, Defendants compete with other providers offering

video programming such as that provided by traditional cable companies and

television-broadcast stations.



television system.”).
11
     N.J. Stat. Ann. § 48:5A-16.
12
     N.J. Stat. Ann. § 48:5A-30.
13
     N.J. Stat. Ann. § 48:5A-3.


                                           7
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 8 of 18 PageID: 8




         22.   Customers view Defendants’ video programming—such as television

shows and movies—using an Internet-connected device. Internet-connected devices

are electronic devices that have software enabling them to stream Defendants’ video

programming, including smart televisions, streaming media players like Roku or

Apple TV, smartphones, tablets, video game consoles, set-top boxes from cable and

satellite providers, Blu-ray players, and personal computers.

         23.   When a subscriber wants to watch Netflix or Hulu, that subscriber uses

an Internet-connected device to send a request to the Internet-service provider. The

Internet-service provider then forwards that request to Defendants’ dedicated

Internet servers, which, in turn, provide a response. This response is then relayed

back to the subscriber’s device, and Defendants’ deliver the video programming via

Internet protocol technology (i.e., broadband wireline facilities located at least in

part in public rights-of-way).

         24.   Netflix uses a content delivery network called Netflix Open Connect to

deliver its video programming to subscribers:

               The goal of the Netflix Open Connect program is to provide our
               millions of Netflix subscribers the highest-quality viewing
               experience possible. We achieve this goal by partnering with
               Internet Service Providers (ISPs) to deliver our content more
               efficiently. We partner with over a thousand ISPs to localize
               substantial amounts of traffic with Open Connect Appliance
               embedded deployments, and we have an open peering policy at
               our interconnection locations.14
14
     https://openconnect.netflix.com/en/#what-is-open-connect


                                          8
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 9 of 18 PageID: 9




         25.   Thus, when a subscriber wants to view Netflix’s video programming,

the subscriber’s Internet Service Provider will connect the subscriber to the closest

Netflix Open Connect server offering the fastest speeds and best video quality. That

means that most of its subscribers receive Netflix’s video programming from servers

either inside of, or directly connected to, the subscriber’s Internet Service Provider’s

network within their local region.

         26.   Netflix also provides hardware in the form of Open Connect Appliances

(OCAs) to ISP partners “to help ISPs most efficiently deliver high-quality Netflix

traffic with a focus on localization.”15

         27.   Similar to Netflix, when a subscriber of Hulu wants to view their video

programming, the subscriber’s Internet Service Provider will connect the subscriber

to the Hulu server. Hulu receives the directive and checks the subscriber’s

entitlement, the location, and the content availability. It then delivers the program

through the Internet to the subscriber’s Internet-connected device.

         28.   Defendants’ subscribers typically use a broadband Internet connection,

such as DSL or fiber optic cable to receive Defendants’ programming. In the Borough

of Longport and Township of Irvington, common providers include Comcast of South

Jersey, Comcast of New Jersey and Verizon of New Jersey. These broadband



15
     https://openconnect.netflix.com/en/appliances/#overview


                                           9
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 10 of 18 PageID: 10




Internet connections rely upon wireline facilities located in whole or in part in the

public right(s)-of-way to deliver Internet service to subscribers. That means that

Defendants operate and provide their video programming to Defendants’ subscribers

through wireline facilities located at least in part in the public right-of-way.

      29.    As providers of video programming and cable television service,

Defendants were required to file an application for “individual certificates of

approval or a system-wide franchise[.]” See N.J. Stat. Ann. § 48:5A-16.

      30.    Defendants failed to apply for and obtain certificates of approval and

municipal consents and/or a system-wide franchise. Defendants therefore are

providing cable television service throughout New Jersey without authorization, and

in contravention of the CTA.

      31.    Such certificates of approval and/or franchise would have authorized

Defendants to use public rights-of-way to provide their cable television service and

video programming, provided that Defendants make payments to each municipality

in which it provides service. The required payment is equal to a percentage of the

gross revenues derived from subscription fees paid by subscribers in each

municipality. See N.J. Stat. Ann. § 48:5A-30.

      32.    Defendants were required to obtain certificates of approval and

municipal consents and/or a system-wide franchise before providing cable television

service and video programming in the Borough of Longport and Township of Irvington,



                                           10
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 11 of 18 PageID: 11




and the other New Jersey municipalities.

        33.   Defendants’ failure to obtain such approval and/or franchise, however,

did not relieve Defendants of the obligation to pay fees based on a percentage of

their gross revenues,16 derived from subscription fees paid by subscribers in each

municipality. See N.J. Stat. Ann. § 48:5A-30.

        34.   Defendants have failed to comply with N.J. Stat. Ann. § 48:5A-30

because they have failed to pay Plaintiffs and the other Class members the required

fees.

        35.   Plaintiffs Borough of Longport and Township of Irvington,

individually and on behalf of other New Jersey municipalities, seek to require

Defendants to abide by the CTA, and pay what they owe to these municipalities.

V.      CLASS ACTION ALLEGATIONS
        36.   Plaintiffs bring this action as a class action pursuant to Rules 23(a) and

23(b)(2) and (b)(3) of the Federal Rules of Civil Procedure, on behalf of a class

defined as:




16
  N.J. Stat. Ann. § 48:5A-3 (“’Gross revenues’ means all revenues actually received
by the holder of a system-wide franchise or certificate of approval derived during
the calendar year from all the charges or fees paid by subscribers in the municipality
to the CATV company for providing basic cable service, cable programming service,
as that term is defined in 47 C.F.R. s.76.901, and premier tier programming service,
for pay-per-view events, seasonal or sporting events of limited duration, and for all
similar programming or channels …”).


                                           11
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 12 of 18 PageID: 12




             All New Jersey municipalities in which one or more of the
             Defendants has provided video service (the “Class”).

      37.    Excluded from the Class are Defendants, their officers and directors,

management, employees, subsidiaries, or affiliates. The Class also excludes

governmental entities and judicial officers who have any role in adjudicating this

matter.

      38.    The Class is so numerous that joinder of the individual members of the

proposed Classes is impracticable. Plaintiffs believe that the Class includes hundreds

of municipalities in New Jersey.

      39.    Plaintiffs’ claims are typical of the other Class members’ claims

because Plaintiffs and each of the other Class members are entitled to franchise fee

payments from Defendants pursuant to N.J. Stat. Ann. § 48:5A-30, and Defendants

have failed to pay Plaintiffs and each of the other Class members those franchise

fees. Plaintiffs are asserting the same claims and legal theories individually and on

behalf of the other Class members.

      40.    Plaintiffs will fairly and adequately protect the interests of the members

of the Class. Plaintiffs are adequate representatives of the Class and have no interests

that are adverse to the interests of absent members of the Class.

      41.    Plaintiffs’ interests are co-extensive with and are not antagonistic to

those of absent class member. Plaintiffs will undertake to represent and protect the

interests of absent members within the Class and will vigorously prosecute this


                                          12
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 13 of 18 PageID: 13




action.

      42.    Plaintiffs have engaged the services of the undersigned counsel.

Counsel is experienced in complex litigation, will adequately prosecute this action,

and will assert and protect the rights of, and otherwise represent, Plaintiffs and absent

members of the Class.

      43.    Common questions of law or fact exist as to Plaintiffs and all members

of the Class, and these common questions predominate over any questions affecting

only individual members of the Class. These predominant questions of law and/or

fact common to the Class include, without limitation:

             a.     Whether Defendants provide “cable television service” and “video
                    programming,” as defined by N.J. Stat. Ann. § 48:5A-3, within
                    Plaintiff’s and the other Class members’ geographic areas;

             b.     Whether Defendants were required to apply for an “individual
                    certificates of approval” or “system-wide franchise,” pursuant to
                    N.J. Stat. Ann. § 48:5A-16;

             c.     Whether Defendants were required to pay fees pursuant to N.J.
                    Stat. Ann. § 48:5A-30;

             d.     Whether Defendants have failed to pay the requisite fees
                    pursuant to N.J. Stat. Ann. § 48:5A-30;

             e.     The appropriate measure of damages to award Plaintiffs and the
                    other Class members; and

             f.     The appropriate declaratory relief to which Plaintiffs and the
                    other Class members are entitled.

      44.    A class action is superior to other methods for the fair and efficient

adjudication of this controversy because joinder of all members of the Class is


                                           13
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 14 of 18 PageID: 14




impracticable. Treatment as a class action will permit a “large number” of similarly

situated municipalities to adjudicate their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. The prosecution of separate actions

by individual members of the Classes would create a risk of inconsistent or varying

adjudications, establishing incompatible standards of conduct for the Defendants.

The cost to the court system of adjudication of such individualized litigation would

be substantial.

      45.    Class action status is warranted under Rule 23(b)(2) because

Defendants have acted on grounds generally applicable to the Class, thereby making

it appropriate to award final injunctive relief or corresponding declaratory relief with

respect to the Class.

      46.    The Class may also be certified under Rule 23(b)(3) because questions

of law or fact common to the members of the Class predominate over any questions

affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

      47.    The interest of members within the Class in individually controlling the

prosecution of separate actions is theoretical and not practical. The Class have a high

degree of similarity and are cohesive, and Plaintiffs anticipate no difficulty in the

management of this matter as a class action.



                                          14
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 15 of 18 PageID: 15




      48.    The nature of notice to the proposed Class is contemplated to be by

direct mail upon certification of the Class, or if such notice is not practicable, by the

best notice practicable under the circumstance including, inter alia, email,

publication in major newspapers and/or the internet.

VI.   LEGAL CLAIMS

                              COUNT I
                    VIOLATION OF THE NEW JERSEY
                  CABLE TELEVISION ACT § 48.5A-1, et seq.
      49.    Plaintiffs re-allege and incorporate by reference the preceding

paragraphs, as if fully set forth herein.

      50.    Defendants provide video programming, and are providers of cable

television service, in Longport, New Jersey and Irvington, New Jersey and each

municipality comprising the Class. Defendants derive gross revenues from

providing these services. See N.J. Stat. Ann. § 48:5A-3.

      51.    Defendants are thus required, by statute, to pay each municipality in

which they provide video programming and cable television service, a franchise fee

based on a percentage of their gross revenues derived from their operations in that

municipality. See N.J. Stat. Ann. § 48:5A-30.

      52.    Defendants’ failure to obtain the required approval and/or franchise

authority does not excuse their obligation to make these payments.

      53.    Defendants have failed to comply with N.J. Stat. Ann. § 48:5A-30



                                            15
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 16 of 18 PageID: 16




because they have failed to pay Plaintiffs and the other Class members the required

percentage of gross revenues.

      54.    Plaintiffs and the other Class members are, therefore, entitled to

damages as a result of Defendants’ violations of N.J. Stat. Ann. § 48:5A-30, along

with pre- and post-judgment interest, in an amount to be determined at trial.

                               COUNT II
                       DECLARATORY JUDGMENT ACT

      55.    Plaintiffs re-allege and incorporate by reference the preceding

paragraphs, as if fully set forth herein.

      56.    This case involves an actual controversy of sufficient immediacy,

which is substantial and concrete, touches upon the legal relations of parties with

adverse interests, and is subject to specific relief through a decree of conclusive

character.

      57.    Pursuant to 28 U.S.C. §§ 2201-2202, Plaintiffs seek a declaration, and

resulting order, from the Court that:

             a.     Each Defendant provides “cable television service” and “video
                    programming,” as defined by N.J. Stat. Ann. § 48:5A-3;

             b.     Each Defendant provides “cable television service” and “video
                    programming” in Longport, New Jersey and Irvington, New
                    Jersey and each municipality in the Class. See N.J. Stat. Ann. §
                    48:5A-3;

             c.     Defendants were required to apply for “individual certificates of
                    approval” or a “system-wide franchise,” pursuant to N.J. Stat.
                    Ann. § 48:5A-16;


                                            16
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 17 of 18 PageID: 17




            d.    Defendants are required to pay Plaintiffs and each of the other
                  Class members a fee based on a percentage of their gross revenues
                  derived from subscription fees received from subscribers in each
                  municipality, pursuant to N.J. Stat. Ann. § 48:5A-30; and

            e.    Defendants have failed to comply with N.J. Stat. Ann. § 48:5A-
                  30, because they have each failed to pay to Plaintiffs and each of
                  the other Class members the percentage of gross revenues.

VII. REQUEST FOR RELIEF

      WHEREFORE, Plaintiffs, individually and on behalf of the other Class

members, respectfully request that the Court enter judgment in their favor and

against Defendant as follows:

            a.    Enter an Order certifying the above-defined Class and
                  designating Plaintiffs as Class Representatives, and Plaintiffs’
                  counsel as Class Counsel;

            b.    Award all monetary relief to which Plaintiffs and the other Class
                  members are entitled, including as set forth in Count I above;

            c.    Grant declaratory relief as set forth in Count II above, including
                  ordering Defendants to cure their noncompliance with N.J. Stat.
                  Ann. § 48:5A-16 and N.J. Stat. Ann. § 48:5A-30;

            d.    Award pre- and post-judgment interest;

            e.    Award reasonable attorneys’ fees and costs to Plaintiffs’ counsel;
                  and

            f.    Grant such further and other relief as this Court deems
                  appropriate.

Dated: August 13, 2021
                                            _/s/James E. Cecchi____
                                            James E. Cecchi
                                            Kevin G. Cooper
                                            CARELLA, BYRNE, CECCHI,
                                            OLSTEIN, BRODY & AGNELLO,


                                       17
Case 2:21-cv-15303-SRC-MAH Document 1 Filed 08/13/21 Page 18 of 18 PageID: 18




                                          P.C.
                                          5 Becker Farm Road
                                          Roseland, NJ 07068
                                          Telephone: (973) 994-1700
                                          Fax: (973) 994-1744
                                          jcecchi@carellabyrne.com
                                          kcooper@carellabyrne.com

                                          Joseph H. Meltzer
                                          Darren Check
                                          Melissa Troutner
                                          Ethan J. Barlieb
                                          Lauren M. McGinley
                                          KESSLER TOPAZ
                                          MELTZER & CHECK, LLP
                                          280 King of Prussia Road
                                           Radnor, PA 19087
                                          Telephone: (610) 667-7706
                                          jmeltzer@ktmc.com
                                          dcheck@ktmc.com
                                          mtroutner@ktmc.com
                                          ebarlieb@ktmc.com
                                          lmcginley@ktmc.com




                                     18
